Citation Nr: 0302698	
Decision Date: 02/12/03    Archive Date: 02/19/03

DOCKET NO.  02-06 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active military service 
from February 1952 to February 1954.  This matter comes to 
the Board of Veterans' Appeals (Board) on appeal from a July 
2001 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina.  
In October 2002, the veteran appeared at a Travel Board 
hearing at the RO before the undersigned.  


FINDINGS OF FACT

1.  The veteran did not engage in combat.

2.  There is no credible supporting evidence that the veteran 
was subjected to a stressor event in service.  

3.  The preponderance of the competent evidence is against a 
finding that the veteran has PTSD.


CONCLUSION OF LAW

Service connection for PTSD, is not warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There was a significant change in the law prior to this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West Supp. 2001)) became law.  Regulations 
implementing the VCAA have now been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  

The case has been reviewed under the VCAA.  After reviewing 
the claims folder, the Board finds that there has been 
substantial compliance with the pertinent mandates in the 
VCAA and implementing regulations.  The claim has been 
considered on the merits, and well-groundedness is not an 
issue.  In the July 2001 decision and in an April 2002 
statement of the case, the veteran was given notice of the 
evidence necessary to substantiate his claim, and of what was 
of record.  

VA's duty to notify includes the duty to tell the veteran 
what evidence, if any, he is responsible for submitting to 
substantiate his claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  That was done in this case.  The RO sent a 
letter to the veteran in July 2001 asking him to submit any 
medical evidence pertinent to his claim that was not already 
or record.  The veteran was also asked to provide names and 
addresses of any private and/or VA medical professionals who 
treated him for a psychiatric disorder.  In essence, he was 
asked to provide specific information and evidence needed in 
his case.  At a Travel Board hearing in October 2002, the 
veteran was specifically advised that he needed to provide 
more details regarding a stressor in service; and the case 
was held in abeyance for that purpose. 

The RO has obtained the veteran's service medical records, 
service personnel records detailing the nature of his duties 
in service, and all identified medical records from private 
medical care providers; and he has been accorded VA 
examinations.  There is no indication that there is any 
relevant evidence outstanding.  In sum, development is 
complete to the extent possible; VA duties to inform and 
assist are met; and the veteran is not prejudiced by the 
Board's review of the case based on the current record.

Background

Service personnel records reflect that the veteran served in 
Korea from September 1952 to October 1953 (including 
transit).  His military occupational specialties in Korea 
were carpenter, cook, and messman.  The personnel records 
note that he "[e]ngaged in combat operations against enemy 
forces" in Korea from September 1952 to August 1953.  

Essentially, the veteran contends he is entitled to service 
connection for PTSD due to stressors including:  1) that he 
engaged in combat against the enemy; 2) that he was extremely 
frightened during his entire tour of duty in Korea; 3) that 
he endured severe cold while on guard duty.  

The veteran's service medical records are negative for 
complaints or treatment of a psychiatric nature.  They do not 
reflect combat participation or that he was subjected to a 
stressor event. 

Postservice medical evidence includes an October 1999 report 
of psychiatric examination by Adrian G., M.D.  Dr. G. noted 
that the veteran was a very good historian, and was a Korean 
War veteran who "worked in heavy artillery and eventually 
ended up as a cook."  The veteran complained of hearing 
voices, feeling depressed, and daydreaming.  He reported that 
he used to have auditory hallucinations, which were more 
prevalent when he drank alcohol, but were still present even 
after he stopped drinking alcohol, approximately 13 years 
prior to the examination.  Dr. G. stated that the veteran 
probably has low grade PTSD, which had been followed in the 
past and diagnosed as a depressive disorder, not otherwise 
specified.  

On examination, the veteran described "hearing bangs and 
clashes and shells and mortar fire, seeing flashes 
occasionally,"  but he appeared unable to recall important 
aspects of the alleged trauma.  He stated that he thinks 
about Korea often, and thinks about friends who were killed 
there.  Dr. G. reported that the veteran was in Korea 
"apparently during the whole of the Korean crisis, so he 
witnessed or was confronted with events that actually 
involved death and serious injury, threatened his physical 
integrity . . . ."  The veteran complained of recurrent 
intrusive recollections of events in Korea.  He stated that 
he experienced insomnia, irritability, and easy startle 
responses.  He exhibited no delusion, illusions, or suicidal 
ideations.  The diagnosis was chronic PTSD.  Dr. G. stated:

[The veteran]  . . . certainly meets the 
DSM-IV criteria for a PTSD, it's chronic, 
it's probably mild but does affect him.  
He has been diagnosed in the past as 
depressive disorder, [not otherwise 
specified], had an alcohol related 
problem, was seen in our clinic in 1980, 
though has been alcohol free for 13 
years.  

On VA examination in December 1999, the examiner noted that 
the claims folder was reviewed prior to the completion of the 
examination.  The veteran stated he had troubles with his 
nerves for approximately the last 10 years, but later 
reported that he had problems with his nerves since his 
service.  He worried a lot about his health and paying bills.  
He related that he was scared all the time while in Korea; he 
could not recall whether he was especially in danger or had 
any very traumatic experience.  He stated that on one 
occasion while he served as a cook, someone killed a Turkish 
guard and put a gun under the veteran's bed.  When he looked 
for the gun he also found a snake under his bed, and he was 
"really afraid of snakes."  He reported that his sleep was 
often interrupted, or he could not sleep at all.  He had 
occasional bad dreams which he could not remember.  He used 
to drink alcohol rather heavily, but now drank only 
occasionally.  He complained of feeling generally anxious, 
and sometimes was bothered by loud noises; other times he was 
not.  He liked to watch war movies.  He had a few friends, 
but generally enjoyed being by himself.  On examination, the 
veteran was cooperative and relaxed.  There were no loose 
associations or flight of ideas, and no bizarre motor 
movements or tics.  His mood was calm and his affect was 
appropriate.  There were delusions, hallucinations, ideas of 
reference, or suspiciousness.  His insight and judgment were 
adequate, as was his intellectual capacity.  He took 
venlafaxine to help keep him calm.  The diagnosis was anxiety 
disorder, not otherwise specified.  

The veteran's claims folder was also reviewed on VA 
examination in March 2001.  He reported having 
"difficulties" for approximately 20 years, and they were 
getting worse.  He worried a lot and got "a little shaky."  
He felt anxious whenever anything was on his mind.  He 
complained of irritability, startling easily, and nightmares 
approximately once monthly.  He reported thinking about Korea 
a fair amount of time.  He liked watching war movies and did 
not avoid talking about his experiences.  He was asked to 
describe traumatic events in service.  He reported that his 
most traumatic event was when he was on guard duty during 
winter and "I'd like to froze."  He said it was "cold as 
hell," and a sergeant came and got him and he warmed up.  He 
did not require any further treatment.  He also reported that 
he was "scared to death" all the time.  The veteran 
reported that he had been unemployed since the late-1960s 
because of health problems.  He lived with a sister and spent 
most of his time "laying around."  He complained of 
occasional nightmares and some recurrent thoughts of Korea, 
but without flashbacks.  The deferred diagnosis was major 
depression, with anxiety disorder, not otherwise specified.  
The examiner referred the veteran for additional 
psychological testing to help rule in or rule out PTSD.  

VA psychological testing in April 2001 included review of the 
claims folder, the veteran's self-reported psychosocial 
history, clinical interview, as well as the Mississippi Scale 
for PTSD, a combat exposure scale, and the Minnesota 
Multiphasic Personality Inventory - II (MMPI-II).  The 
veteran reported a history of a cerebrovascular accident and 
multiple myocardial infarctions with numerous operations.  He 
again stated that his worst experience in Korea was being on 
guard duty for an extended period of time and "almost 
freezing to death."  He recalled cooking for officers and 
regular personnel, as well as crewing a 105 howitzer close to 
the front line.  When asked if he experienced a specific 
traumatic event, the veteran said "Not that I could recall . 
. . if so, I cannot remember."  He denied being hurt or 
wounded in service.  He denied witnessing anyone dying in 
Korea.  He thought about events related to his Korean 
service, although he could not elaborate any events.  He 
dreamt about Korea, but could not recall the content of the 
dreams.  He did not characterize the dreams as nightmares.  
He denied suffering from any psychological problems at the 
time he stopped working in the 1960s, although he did report 
an increase in alcohol use, and an increase in other medical 
problems at the time.  He complained of current impairment in 
social and occupational functioning, which he attributed to 
depression and anxiety secondary to medical and financial 
problems.  He complained chiefly of sleep disturbance 
(awakening 3 to 5 times nightly), occasional nightmares (as 
noted, he could not recall content and did not endorse the 
nightmares as combat-related), memory problems, low energy, 
poor appetite, poor concentration, and anhedonia.  

Examination revealed that the veteran's long-term memory was 
generally intact despite some difficulties in retrieval.  His 
short-term memory was significantly compromised.  His affect 
was restricted, underlying a depressed and anxious mood.  
Psychomotor retardation was noted.  He acknowledged a 
persistent and recent history of suicidal ideation.  The 
veteran's responses to items on the Mississippi Scale were 
suggestive of minimal symptoms of PTSD.  Similarly, his 
responses on the Combat Exposure Scale were indicative of 
light to moderate exposure to combat, at best.  His responses 
on the MMPI-II were most likely invalid, as such profiles may 
result from misunderstanding direction, having psychosis or 
other severe emotional disturbance, and/or as a sign for 
help.  The examiner stated that in the veteran's case, the 
exaggeration of symptoms seemed most likely a plea for help, 
and this would mostly be related to severe emotional 
disturbance, particularly depression.  On the PTSD diagnostic 
checklist, the veteran endorsed the following symptoms:  non-
specific nightmares, avoidance of thoughts and/or feelings 
related to the Korean War, decreased interest in activities, 
social detachment, restricted affect, sleep disturbance, 
difficulty concentrating, presence of symptoms for greater 
than one month, and impaired social and occupational 
functioning.  The examiner opined that the test results, 
overall, were inconsistent with a diagnosis of combat-related 
PTSD, and stated:

Test results, interview information, 
clinical observation, and history do not 
support a diagnosis of PTSD at this time.  
While [the veteran] reported some 
symptoms associated with PTSD, he did not 
endorse having traumatic experiences . . 
. , and he did not endorse current re-
experiencing of traumatic events.  
Without these criteria being met, he 
cannot accurately be diagnosed with PTSD.  
His primary symptoms are severe and 
persistent depression and anxiety related 
to medical problems.  Additionally, his 
report of memory problems and clinical 
presentation are suggestive of 
possibilities of a cognitive disorder.  

The diagnosis was chronic major depressive disorder, moderate 
to severe; anxiety disorder, not otherwise specified; and 
rule out cognitive disorder, not otherwise specified.  

At the October 2002 hearing, the veteran testified that he 
did not have any type of nervous problem prior to his 
service, and he was not treated for a nervous disorder during 
service.  When asked what his in-service stressor was, the 
veteran replied "I was scared to death."  He testified that 
he was involved in combat with the 105th Artillery.  He 
stated that he was in firefights with the enemy several 
times.  He recalled that there was at least one incident when 
he particularly felt that his life was threatened, but when 
asked to describe the incident, the veteran replied "It's 
been so long sir, I just don't remember."  He stated that he 
did not seek medical treatment for a nervous problem within 
one year of his separation from service, and that he was 
initially treated in 1963 for symptoms including 
sleeplessness and nightmares.  The inability to sleep was his 
main problem; he also had occasional nightmares involving his 
Korean service.  He testified that, aside from Dr. G. and the 
VA physicians, he never underwent psychological testing or 
had a diagnosis of PTSD.  When asked why he thought he had 
PTSD, the veteran responded "I don't really know."  As was 
noted, the appeal was held in abeyance to allow him time to 
submit additional evidence regarding alleged stressors.

The additional evidence submitted after the October 2002 
hearing included a page from an article in Leatherneck 
Magazine entitled "The Last Twelve Hours" (describing the 
last days of American troops in Korea during the Korean 
Conflict), and a page from another military chronicle 
describing military action during the Korean Conflict.  Also 
furnished were photos of the veteran and several of his 
comrades (apparently taken during training).  
In a November 2002 letter, Dr. G. provided additional 
information regarding the diagnosis he provided on 
examination of the veteran in October 1999.  Dr. G. wrote:

As a psychiatrist, everything that we do 
is clinical.  We will sometimes if there 
is diagnostic dilemma, ask for 
psychological testing.  For initial 
psychiatric diagnosis, I do not ask for 
psychological testing.  We are trained to 
follow the DSM-IV criteria and, 
therefore, [the veteran's] diagnosis [of 
PTSD] is as per DSM-IV criteria. 
Legal Criteria and Analysis

Service connection may be granted for disease or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for a disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires:  (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a link, or causal nexus, between current 
symptomatology and the claimed in- service stressor.  38 
C.F.R. § 3.304(f).

If the veteran did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
veteran's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Service department records 
must support, and not contradict, the claimant's testimony 
regarding noncombat stressors.  Doran v. Brown, 6 Vet. App. 
283 (1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

The Board finds that there is no objective evidence that the 
veteran "engaged in combat with the enemy."  Service 
medical records show no references to combat, and service 
personnel records do not indicate that the veteran was 
engaged in combat with the enemy.  The ordinary meaning of 
the phrase "engaged in combat with the enemy," as used in 
38 U.S.C.A. § 1154 (West 1991), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  

VAOPGCPREC 12-99 makes a distinction between "engaged in 
combat with the enemy" and "in a theater of combat 
operations" or "combat zone," including that the veteran 
have personally participated in the events.  Participation in 
a "campaign" or "operation" would not, in itself, 
establish that the veteran engaged in combat with the enemy.  
Id.  Here, there is simply no supportive evidence that the 
veteran engaged in combat with the enemy (as defined).  His 
military occupational specialties in Korea were of a non-
combat nature (carpenter, messman, cook).  The excerpts from 
Leatherneck Magazine, excerpts about military operations in 
Korea from another military chronicle, and photographs of the 
veteran and his comrades merely depict and describe events 
that took place, including in Korea.  Other than in a formal 
photograph of the veteran, the evidence does not even mention 
the veteran by name.  Thus, the service personnel records and 
the materials submitted by the veteran do not support that he 
engaged in combat or that his unit in Korea, Hq. Battery, 4th 
Bn., 11th Mar. was subjected to enemy fire, and thereby a 
stressor event in service.  Further in-service stressors 
reported by the veteran are vague, and unverifiable.  The 
veteran has been advised of this, but states that his memory 
fails him.  The end result is that the evidence shows neither 
that the veteran engaged in combat nor that he was exposed to 
a stressor event in service.

Regarding a diagnosis of the claimed disability, PTSD, the 
single diagnosis of such disability was by Dr. G. in October 
1999.  However, that diagnosis was not based on a verified 
stressor, but was premised on an inaccurate history provided 
by the veteran that Dr. G accepted as reliable.  Dr G. noted 
that the veteran "was in Korea apparently the whole of the 
Korean crisis" [The record shows that including transit he 
was in Korea no more that 13 months.]; and "witnessed or was 
confronted with events that actually involved death and 
serious injury" [There is no record of such events, and the 
veteran has since indicated that he has no recollection of 
such events.].  A physician's opinion based on an inaccurate 
factual premise has no probative value.  Reonal v. Brown, 5 
Vet. App. 458, 461 (1993).  Exhaustive VA evaluation, 
including psychiatric testing. In March and April 2001 
ultimately resulted in a medical determination that the 
veteran did not have PTSD.  The rationale included that 
without the veteran's recollection of traumatic events, or 
re-experiencing of traumatic events, PTSD could not be 
diagnosed.  This conclusion is factually consistent with the 
record; and the Board finds it persuasive. 

In summary, there is no credible supporting evidence of an 
inservice stressor.  The preponderance of the evidence 
against a finding that the veteran has PTSD.  As these 
threshold requirements are not met, service connection for 
PTSD is not warranted.  


ORDER

Service connection for PTSD, is denied.



		
	GEORGE R. SENYK 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

